Abatement Order filed March 13, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00976-CV
                                  NO. 14-11-00980-CV
                                    ____________

       HERITAGE GULF COAST PROPERTIES, INC. and SUMER S. PINGLIA,
                        Appellants/Cross-Appellees

                                            V.

            SANDALWOOD APARTMENTS, INC., JAIKISHIN S. BHAGIA,
                and NANIK S. BHAGIA, Appellees/Cross-Appellants


                        On Appeal from the 11th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2008-64342


                          ABATEMENT                 ORDER

       On February 28, 2012, appellants/cross-appellees. Heritage Gulf Coast Properties,
Inc. and Sumer S. Pinglia, filed a motion to disqualify Kevin D. Jewell, Allison C.
Williams, and the firm of Chamberlain, Hrdlicka, White, Williams & Aughtry, counsel for
Sandalwood Apartments, Inc., Jaikishin S. Bhagia, and Nanik S. Bhagia. On March 1,
2011, appellees/cross-appellants filed a response in opposition to the motion.
       It appears to this court that there are disputed issues of fact that require an
evidentiary hearing on the motion. Accordingly, we order the appeal ABATED and
REMAND the cause to the trial court for a hearing and ruling on the motion. The parties
shall re-file the motion to disqualify and response thereto in the trial court. The trial court
is directed to conduct a hearing and make findings of fact and conclusions of law
supporting its ruling.    A record of the hearing and a supplemental clerk’s record
containing the motion, response, the trial court’s ruling, and the findings of fact and
conclusions of law shall be filed with the clerk of this court on or before April 13, 2012.

       The appeal is abated and removed from this court=s active docket. All filing
deadlines are suspended during the abatement period. The appeal will be reinstated on
this court=s active docket when the supplemental records ordered herein are filed in this
court. The court will also consider an appropriate motion to reinstate the appeal filed by
either party, or the court may reinstate the appeal on its own motion.               It is the
responsibility of any party seeking reinstatement to request a hearing date from the trial
court and to schedule a hearing, if a hearing is required, in compliance with this court=s
order. If the parties do not request a hearing, the court coordinator of the trial court shall
set a hearing date and notify the parties of such date.



                                           PER CURIAM




                                              2